UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7349


DAVID MEYERS,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director, VADOC,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00234-AWA-RJK)


Submitted: August 23, 2021                                        Decided: August 31, 2021


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Meyers seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Meyers that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation. The

timely filing of specific objections to a magistrate judge’s recommendation is necessary to

preserve appellate review of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance. Martin v. Duffy, 858 F.3d 239, 245

(4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140, 154-55 (1985). Meyers has waived appellate review by failing to file

objections to the magistrate judge’s recommendation after receiving proper notice.

       Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We also deny as moot Meyers’ motions to place the

appeal in abeyance and to amend. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2